 Amoco Oil Company and Louis Nunn. Case 13 (CA17016September 27, 1978DECISION AND ORDERBY MI MiI RS PI NSI.I.(), MURPIIY. AND) TRL I S)AI.DOn May 11. 1978. Administrative Law JudgeRalph Winkler issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondent filedexceptions, a supporting brief, and a brief in responseto the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board had considered the record and the at-tached Decision in light of the exceptions and briefs'and has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge, relying on our De-cision in Certified Grocers ad Califrria, L.td.., 227NLRB 1211 (1977), found that Respondent violatedSection 8(a)(I) of the Act when it denied the requestof Charging Party Louis Nunn for union representa-tion at a disciplinary interview held on October 31,1977.2 In its exceptions, Respondent contends, interaria, that no disciplinary interview was actually con-ducted on that date and that the Administrative LawJudge erred in concluding that the result reached inCertified Grocfers is determinative of the issues herein.We agree.On Friday, October 28, employees Nunn, CurtisDaniels, and Carl Wilkerson were directed by Super-visor Peter Rizzo to report to the office of Superinten-dent Steve Gadus for the purpose of being inter-viewed with respect to allegations by Rizzo that theyhad violated established plant work rules by theirpresence in an unauthorized area. As found by theAdministrative Law Judge, Nunn participated in theinterview with Gadus and presented his own accountof events related to the charge against him, without atany time requesting union representation. At the endof the interview, Gadus told Nunn that the matterwould be further investigated and he would informhim on Monday (October 31) as to what action wouldbe taken. Gadus, following usual company proce-dures, then prepared a memorandum on the incidentI he Respondent has requested oral argumenl. Ihis request is hereb5denied as the record, the exceptions. and briets adequately present the issuesand the positions of the parties2 All dates hereinafter are In 1977. unless other ise indicatedAMOCO O011 COMPANYwhich he forwarded to Paul Monastyrski, a supervi-sor whose duties encompassed labor relations andpersonnel matters.On the morning of October 31, Monastyrski re-viewed Gadus' memo and the personnel files of thethree employees involved. He then had a discussionon the matter with Gadus, at the end of which theyboth agreed that Nunn and Wilkerson should begiven indefinite suspensions.3and that Daniels-be-cause of his status as a casual employee-should beterminated.Late in the afternoon of October 31, Nunn wasagain directed to proceed to Gadus' office. WhenNunn and Gadus met, Nunn immediately requestedthat a union representative be called. Gadus repliedthat he would send for a union representative whenhe was finished talking with Nunn. But Nunn per-sisted. stating that he would not talk with anyonewithout first seeing a union representative. Gadusthen terminated the conversation by informing Nunnas follows: I'll make it short and simple, you aresuspended as of 4 p.m. indefinitely: if and when youreturn to work you will receive a white slip."4Then,in accord with Gadus' direction, another Respondentofficial immediately notified the Union of Nunn's sus-pension and his request for representation.Since the decision of the United States SupremeCourt in N.L.R.B. v. J. Weingarten, Inc., 420 U.S. 251(1975), it has been well established that an employeehas a statutory right to refuse to submit withoutunion representation to an interview which he reason-ably fears may result in his being disciplined, as suchright inheres in the Section 7 guarantee of the right ofemployees to act in concert for mutual aid and pro-tection. However, the existence of such employeerights does not impose upon employers the absoluteobligation to comply with all requests of that nature.For, if an employer does not wish to conduct thattype of interview with a union representative present,it may exercise the option of dispensing with the in-terview altogether. Similarly. if an employee's requestfor union representation is rejected, he has the optioneither to dispense with the interview and any benefitssuch interview might confer on him or to proceedwith the interview without representation.3 It appears from the record that Respondent maintains what it terms a"progressive discipline" policy under which- once it is determined that anemployee's offense, in light of his overall personnel record, so warrants--anindefinite suspension is imposed. Then, at a later date, higher supervisoryauthonit and the Company's employee relations division determine thelength ol that suspension on the basis of their view of fairness and uniformityof application No issue was raised in this proceeding with respect to thelength of suspension eventually meted out to Nunn.'Ihe record establishes that Respondent's usual procedure is to effectuatea suspension orally and later give the concerned employee a white slip (set-ting forth the Infraction and discipline in writing) only when and if theemployee returns to work238 NLRB No. 84551 DECISIONS OF NATIONAL LABOR RELAT IONS BOARD)Here, in our view, Superintendent Gadus lawfullyexercised his option to dispense with the interviewwhich he had apparently desired. According to thetestimony credited by the Administrative Law Judge.after Nunn's repeated insistence upon union repre-sentation, Gadus confined himself to a single sentenceinforming Nunn of his suspension; he made no at-tempt to question him, engage in any manner of dia-logue, or participate in any other interchange whichcould be characterized as an interview.We regard Certified Grocers, supra, as inappositebecause there the respondent employer-after refus-ing its employee's request for the presence of a unionshop steward-proceeded nevertheless with theplanned interview, discussing the employee's workrecord and commenting negatively thereon. The em-ployee then renewed his request for the shop steward,it was again denied, and, thereupon, disciplinarysanctions were imposed and further conversation en-sued. Here, by way of contrast, Superintendent Ga-dus effectively acquiesced in Nunn's wholly properrefusal to submit to the interview without union rep-resentation by dispensing with the interview entirely.He then simply informed Nunn of the Company'spreviously reached disciplinary decision-a determi-nation partially based on the October 28 investigatoryinterview at which no request for union representa-tion was made.Our inquiry on the issues raised by this case doesnot, however, end at this point, for a violation of Sec-tion 8(a)(1) would nevertheless be established if therewas substantial record evidence that Nunn was disci-plined or otherwise disadvantaged because he soughtunion representation, or for the purpose of discourag-ing him or other employees from seeking such repre-sentation in the future.5But the credited record testi-mony shows only that Nunn was suspended in accordwith a management decision reached prior to his de-mand for representation; the same disciplinary actionfor the same offense was meted out against employeeWilkerson, and Respondent's later determination asto the length of Nunn's suspension has not been at-tacked on the basis of its fairness or alleged to havebeen based on considerations relating to his requestfor union representation.In view of the foregoing, we conclude that substan-tial evidence in the record as a whole fails to sustainthe General Counsel's burden of proving that eitherRespondent's denial of the Charging Party's requestfor representation or the disciplinary action takenagainst him was, under the circumstances herein, vio-lative of Section 8(a)(l) of the Act. Accordingly, weshall order that the complaint be dismissed in its en-tirety.'CfC United States Postal Service, 237 NLRB No. 169 (1978).ORDERPursuant to Section 10(c) of the National LaborRelations Act. as amended, the National Labor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed in its entirety.I)E('ISIONSl[AILNI M()I 1111l ASE:RAI.PII WINKI.IR. Administrative Law Judge: Hearing inthis matter was held on March 23. 1978, upon a complaintissued by the General Counsel on December 9, 1977, andan answer filed by Respondent. There are no jurisdictionalquestions, and all parties agree that Respondent Amoco isan employer within Section 2(6) and (7) of the Act and thatOil, Chemical and Atomic Workers Union, Local 7 1. Ind.(herein called the Union) is a labor organization within Sec-tion 2(5) of the Act.Upon the entire record in this case, including observationof the demeanor of witnesses and upon consideration ofbriefs. I make the following:FINI)IN(;S ()i F:A( IThe Unfair Labor PracticesT he complaint alleges that Respondent denied employeeLouis Nunn's request for a union representative during adisciplinary interview on October 28. 1977. and that Re-spondent changed a disciplinary warning to a suspension 3days later because Nunn requested union representation ata second disciplinary interview on the latter date. At allmaterial times, Respondent and the Union have been par-ties to a collective-bargaining agreement containing griev-ance procedures.October 28 EventsThe issues in this case arose out of an incident on Octo-ber 28, 1977, when three employees (Nunn, Curtis Daniels,and Carl Wilkerson) were purportedly' found taking abreak in an unauthorized area in violation of an establishedplant rule. Supervisor Peter Rizzo (planner fbr construc-tion) thereupon instructed the three men to follow him tohis trailer office, and they did so together with ForemenTimothy Romans and John Williams. The employees werethen accompanied one at a time to the trailer of Superinten-dent Steve Gadus where Gadus interviewed them sepa-rately respecting the aforementioned incident.Nunn testified that while he and the two other employeeswere in Rizzo's trailer, he said to Rizzo. "why isn't the[union] rep here," and that Rizzo replied, "just wait here,don't get upset" and that "Gadus wants to talk to you."Nunn further testified in effect that while being interviewedby Gadus in Rizzo's presence, he asked Gadus for unionAs I advised the parties at the hearing, this case does not require adetermination respecting the merits of the "break" matter. Hence, the "pur-ported."552 AMOCO OIL COMPANYrepresentation and that Gadus. in effect, ignored the re-quest and continued the interview until he [Nunn] said hewould refuse to say anything further without a union repre-sentative. By this time Gadus had interviewed the threeemployees and Gadus remarked to Rizzo that the men hadtold different stories of the incident. Gadus told Nunn, andapparently the two other employees. to return to work andthat he would investigate further and let them know onMonday (October 31) what action he would take.Gadus and Rizzo each denied that Nunn had requestedor even mentioned union representation on October 28.Foreman Romans testified that he was with Nunn and Riz-zo in Rizzo's trailer during the entire period until Nunnwent to Gadus' trailer and that Nunn did not request aunion representative, and Foreman Williams testified thathe was present or in the vicinity during part of that periodand heard no such request. Andy Pavlo is president of theLocal Union and an International representative: JamesSmith is secretary and treasurer of the Local Union. Pavloand Smith later became involved in this matter when Nunnwas subsequently suspended and in connection with thishearing. While discussing this case in a Mr. Stepich's officeseveral days before this hearing, according to Smith's testi-mony, Pavlo or Smith said that the Union had no "concreteevidence" that Nunn had requested union representationon October 28. And despite the fact that Nunn testified that"we" (the three employees together in Rizzo's trailer) hadrequested a union representative of Rizzo. neither of thetwo other employees was called to corroborate Nunn's tes-timony in this regard. Nunn testified that after leaving Ga-dus' trailer on October 28, he did not call the union hall tospeak with a union representative until after a second meet-ing with Gadus on October 31. On the basis of demeanorand testimony of' all witnesses, I credit the October 28 ac-counts of Rizzo. Romans, and Gadus and find that Nunnneither requested nor mentioned union representation onthat date.Subsequent EventsOn October 28, after interviewing Nunn and the twoother employees, Gadus prepared a memorandum on thematter and he delivered a copy of the document to PaulMonastyrski, a supervisor in the maintenance and engineer-ing administration department. The latter's duties includepersonnel matters and labor relations. On October 31. Ga-dus and Monastyrski discussed the memorandum and thepersonnel records of the affected employees and what disci-plinary action should be taken. Although Gadus is autho-rized to suspend employees and is not bound by Monastyr-ski's recommendations in such matters, Gadus discussedthe matter with Monastyrski pursuant to a plant practice of"progressive discipline" involving consideration of such fac-tors as "uniformity and fairness" in disciplinary situations.The record shows that, upon reviewing the matter on Octo-ber 31 in light of these considerations, Monastyrski recom-mended to Gadus that both Nunn and Wilkerson should besuspended indefinitely and be given white slips on return towork and that Daniels -because he was a casual em-plovee-should be discharged. The record further estab-lishes that Gadus agreed at that time that this was the ap-propriate resolution of the matter and that he wouldeffectuate that decision.Respondent's practice respecting suspensions and the likeis to call affected employees to the disciplining supervisor'soffice-Gadus in this case-and notify them orally of thedisciplinary decision. Gadus followed this procedure withall three employees, and on October 31. after the Gadus-Monastyrski discussion. Nunn was instructed by Rizzo toreport to Gadus at the latter's trailer.As in the case of the October 28 incident, there is a credi-bility conflict concerning what happened after Nunn's ar-rival at Gadus' trailer on October 31. The parties agree, ineffect. that Nunn told Rizzo on that occasion he would nottalk with anyone without a union representative and thatRizzo replied that Nunn had not made such request earlier.Gadus, entering the trailer at the time, heard this exchangebetween Nunn and Rizzo. Nunn testified that Gadus there-upon told Nunn that he "was going to give you a white slipbut since you are so damned smart [in refusing to talk with-out a representative] I will suspend you" and that Nunncould get a union representative outside the gate. Giadus.corroborated by Rizzo, denied these statements attributedto him by Nunn. Gadus testified that he told Nunn hewould get Nunn a union representative after talking toNunn and if Nunn had a grievance. (Respondent's contractwith the Union provides that an emplovee having a griev-ance is entitled to a union representative.) Gadus then saidhe would make it "short and simple" and, also according tohis testimony, Gadus told Nunn he was suspended indefi-nitely and "if and when you return to work you will receivea white slip." (It is uncontradicted that Gadus notified WVil-kerson to a like eflect that same day.) Gadus thereupongave instructions. which were immediately followed, to no-tit' the Union of Nunn's suspension and of the latter's re-quest for a union representative.Although Gadus testified it was a "possibility" that Nunnmight have been able to talk Gadus out of the suspension,and in context I am satisfied that this was only a theoreticalpossibility, he testified that the only purpose for summoningNunn was "to give him discipline." Monastyrski testified, ineffect, that as a practical matter under the circumstancesand under applicable standards of "progressive discipline,"Gadus had no discretion to withhold the suspension fromNunn and Wilkerson.Both Nunn and Wilkerson thus received indefinite sus-pensions and the record shows, without contradiction, thatwhite slips are issued only when a suspended employee re-turns to work. The record also shows that the length of anindefinite suspension is not determined until a later timeand, then, by higher management.I find, as all parties agree, that Gadus did deny Nunn'srequest for union representation on October 31, but, con-trary to the complaint, I find that the record does not estab-lish that Gadus changed a disciplinary warning to a suspen-sion because of Nunn's request.The "Certified Grocers" issueAlthough the complaint does not specifically allege thatRespondent violated the Act by denying representation toNunn on the occasion of Nunn's suspension on October 31.553 DE CISIONS OF NATIONAL LABOR RELATIONS BOARDthe parties litigated and briefed that issue and I thereforedeem it within the purview of this case.In N.L.R.B. v. J. Weingarten, Inc., 420 U.S. 251 (1975)."the Supreme Court held that it is an 8(a)(1) violation foran employer to deny an employee's request that a unionrepresentative be present at an investigatory interviewwhich the employee reasonably fears [may lead to] disci-plinary action" (Glomnac Plastics, Inc., 234 NLRB 1309(1978)). Unlike Weingarten, however, the October 31 inci-dent did not involve an investigatory interview, for by thattime Gadus had decided to suspend Nunn, as he andMonastyrski had agreed, and he called Nunn to his office tonotify Nunn of the suspension. The General Counsel never-theless contends that the instant situation is controlled byCertified Grocer.s of California. Ltd., 227 NLRB 12 1 1 (1977),and he further asserts (G.C. Br.. p. 10) that "Since the Su-preme Court's decision in Weingarten, the Board has con-sistently taken an expansive view of an employee's rights torepresentation during an interview with his employer." cit-ing Glomac Plastics, supra, and C'limax Molybenum Cotm-panv. a Division of Amosa. Inc., 227 NLRB 1189 (1977).Asserting that the October 31 situation did not involveeither an investigatory or a disciplinary interview, andclaiming that Nunn suffered no detriment by not havingrepresentation where the only purpose for the meeting wasnotification of a predetermined discipline, and furtherclaiming that to require employers to supply union repre-sentation on such occasions would place a needless and un-justifiable burden on them Respondent urges that the Actdid not mandate Nunn's entitlement to a union representa-tion on the occasion of his October 31 suspension. Respon-dent cites various authorities, including a Board decision, tosupport its thesis. I shall not discuss them, however, be-cause, like Administrative Law Judge Jalette,2I believe thatthe certified Grocers case is controlling in this situation.In Certified Grocer., the employer's executive director,Walz, decided to give employee Vaughan a disciplinary lay-off. Walz prepared the appropriate disciplinary notice andsent it to his subordinate supervisor, Riddle, who in turnwas to deliver it to Vaughan. Vaughan was thereuponcalled to Riddle's office and, apprehensive that Riddlemight be disciplining him, he asked Riddle to have a unionsteward present. Riddle denied the request, saying a stew-ard was not necessary. Riddle then told Vaughan that theemployer had reviewed his performance records and foundhis work unsatisfactory and he [Riddle] was therefore issu-ing Vaughan a notice of disciplinary layoff. Vaughan askedto see his performance records and again requested a shopsteward; Riddle denied both requests. Riddle then signedthe notice which Walz had prepared and gave it toVaughan. Vaughan inquired what the employer wanted ofhim, and Riddle said that he expected the job to be done.2 Administrative Law Judge Jalette recently discussed Ihis matter it somelength in (nited Stuate Puslal Servuie, (iase 6 ('A 99981P)I JI) 197 78(April 5, 197X)The purpose of the Riddle-Vaughan meeting was to deliverthe layoff notice, and the Board also found that Riddle hadno authority to modify the notice or to withhold issuing it.Despite the employer's contention that Riddle was per-fiorming only a ministerial function at his meeting withVaughan and that it involved no investigative aspects ofany sort, a majority of a Board panel concluded thatVaughan's Section 7 rights were violated by Riddle's refusalto accord him union representation. Board Member Wal-ther dissented.The General Counsel relies on the majority opinion in(ertified Grocers, while Respondent urges that dissentingMember Walther "correctly summarizes and states that lawapplicable to the facts of the instant matter" (Resp. Br.. p.12). Although I might decide otherwise as an originalproposition, I am bound by the majority decision and Iaccordingly conclude that Respondent unlawfully deniedNunn's request for union representation at the October 31suspension meeting.CON(' I.tSIO)NS ()I I AW1. Respondent is an employer within Section 2(6) and (7)of the Act.2. The Union is a labor organization within Section 2(5)of the Act.3. By denying Nunn's request fior union representation atthe October 31, 1977. meeting which was held solely tonotify him of a predetermined suspension, Respondent hasviolated Section 8(a)( I) of the Act.4. l he foregoing unfair labor practice affects commercewithin Section 2(6) and (7) of the Act.5. Respondent has not violated the Act in any other re-spects alleged.1' i Ri SM l)YHaving found that Respondent has engaged in a certainunfair labor practice, I shall recommend that it cease anddesist therefrom and post an appropriate notice.The Board in the Certified Grocers case also directed,among other things, that the employer expunge from itsrecords all references to Vaughan's disciplinary layoff, re-scind the layoff, and make Vaughan whole for any loss ofpay resulting from the layoff (227 NLRB at 1215). I do notknow the record in that case and therefore do not know allthe facts and circumstances underlying the Board's Order.However. for remedial purposes in the circumstances of thepresent case. I believe such expunging and make-whole or-der would be unwarranted. Nunn, in my opinion, sufferedno financial loss by reason of the absence of a union repre-sentative when he was notified of his suspension, and I amalso convinced that the presence of such representativewould not have affected that notification or Nunn's em-ployment status.{Recommended Order omitted from publication.]554